Citation Nr: 0608883	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of shell fragment 
wounds to the right buttock, to include consideration of 
whether such residuals include muscle damage.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of shell fragment 
wounds to the right upper arm, to include consideration of 
whether such residuals include muscle damage.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to February 1970.  He served in Vietnam and was 
wounded in action.  In an August 1970 rating decision, 
service connection was granted for shell fragment wounds of 
the back and right buttock.  In a March 1984 rating decision, 
the disability was redenominated to include a shell fragment 
wound of the right upper extremity with a retained foreign 
body.  A noncompensable disability rating was assigned.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO) which continued the veteran's 
service-connected scar, residual of shell fragment wounds to 
the back and right buttock and shell fragment wound of the 
right upper arm with retained foreign body in the soft tissue 
at noncompensably (zero percent) disabling.  The veteran 
initiated an appeal of the August 2001 rating decision, which 
was perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing which was conducted in Washington, D.C. in 
November 2002.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

The Board remanded the veteran's claim of entitlement to an 
increased rating for residual of shell fragment wounds to the 
right buttock and right upper arm in December 2003 to obtain 
VA outpatient records and a VA examination.  Such was 
accomplished.  In September 2004, the VA Appeals Management 
Center issued a supplemental statement of the case which 
denied the claim, finding that the service-connected 
disability did not include underlying muscle damage.  The 
case has been returned to the Board for further appellate 
proceedings.

Clarification of issues on appeal

This matter has heretofore been limited to one issue, namely 
entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds to the right 
buttock and right upper arm, to include consideration of 
whether such residuals include muscle damage.  Based on 
contentions made by the veteran's representative, and for 
reasons explained in the Analysis section below, the Board 
has determined that bifurcating this matter into two issues 
is appropriate.  

Issue not on appeal

In a June 2003, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a 
contusion to the left buttock.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  The competent medical evidence of record supports a 
conclusion that there is no underlying muscle damage or other 
functional limitation as a result of the veteran's shell 
fragment wound to the right buttock.

2.  The competent medical evidence of record supports a 
conclusion that there is no underlying muscle damage or other 
functional limitation as a result of the veteran's shell 
fragment wound to the right upper arm.

3.  The evidence does not show that the veteran's service-
connected shell fragment wound residuals are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service-connected residual of shell fragment wound 
to the right buttock have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.118, Diagnostic Code 7805 (2005).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected residual of shell fragment wound 
to the right upper arm have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §4.118, Diagnostic Code 7805 (2005).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the May 2002 SOC.  
Specifically, the May 2002 SOC detailed the relevant rating 
criteria for the veteran's service-connected shell fragment 
wound disability under Diagnostic Code 7805.  The Board notes 
that the veteran has not been informed of recent changes to 
the rating criteria for evaluating skin disabilities.  
However, Diagnostic Code 7805 was not affected by these 
changes, and as detailed below none of the other diagnostic 
codes for evaluating skin disabilities are relevant to the 
veteran's claim.  Therefore, there is no prejudice to the 
veteran in the Board's consideration of his claim under 
either version of Diagnostic Code 7805.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
22, 2004 whereby the veteran was advised of the provisions 
relating to the VCAA.  [The Board notes there is an 
additional VCAA letter dated in February 2002; however, this 
letter incorrectly refers to the veteran's claim as one for 
service connection and will be discussed no further.]  
Specifically, the veteran was advised in the March 2004 VCAA 
letter that VA was responsible for obtaining "relevant 
records from any Federal agency," including records from VA 
outpatient clinics and the Social Security Administration.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency, as long as he completed a 
release form for such.  Copies of VA Form 21-4142, 
Authorization and Consent to Release Information, were 
enclosed with the letter for the veteran complete and submit.  
The March 2004 letter informed the veteran he should submit 
"evidence showing that your service-connected shell fragment 
wound to the right buttock and right upper arm include 
additional residuals manifested by underlying muscle damage 
has increased in severity."  The veteran was also informed 
that a VA examination was being scheduled to ascertain the 
current level of severity of his service-connected back 
condition, and that he would be subsequently informed of 
where and when to report for the examination.  [The scheduled 
examination was completed in September 2004.]

A VA regulation, 38 C.F.R. § 3.159(b), requires that 
claimants be informed that they may submit or identify 
evidence other than what was specifically requested by the 
RO.  In this case, the March 2004 VCAA letter requested of 
the veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to 
us."

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private medical treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in by the same examiner in May 2001 
and September 2004, the results of which will be discussed 
below.  The reports of the medical examinations reflect that 
the examiner recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The veteran's representative asserted in the February 2006 
Informal Hearing Presentation that the veteran's September 
2004 VA examination was inadequate because the examiner "did 
not really answer the question" presented to him, namely 
whether the service-connected shell fragment residuals 
included muscle damage. 
However, the examination report clearly indicates that such 
was determined, though the examiner did not specifically 
state such.  It is obvious that the examiner looked for 
muscle damage.  As just one example among many in the 
examination report,  the VA examiner specifically measured 
range of motion in the veteran's right hip and right upper 
arm.  The examiner also carefully described and measured the 
scars.  It appears that the veteran's primary concern was 
arthritis, and the examiner specifically addressed this.  It 
is obvious to the Board from the thoroughness of the 
examination that if muscle damage had existed it would have 
been identified. 

The Board takes issue with the representative's conclusion, 
which appears to be that since muscle damage was not 
mentioned the examiner did not look for it.  In the context 
of the entire examination report, there can be no doubt that 
muscle damage was not mentioned because it was not in fact 
present.  To remand this case once again for the examiner to 
state the obvious would be a waste of scarce resources. 

The Board finds, therefore, that the report of the September 
2004 VA examination is adequate for determining whether an 
increased disability rating is warranted under the 
circumstances, and that remand of this issue to obtain an 
additional examination is not appropriate.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran provided testimony to the undersigned Veterans Law 
Judge at a hearing in November 2002.

Accordingly, the Board will proceed to a decision on the 
merits.

Law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a noncompensable evaluation 
for his service-connected shell fragment wounds to the right 
buttock and right upper arm under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [scars, other].  
 
Diagnostic Code 7805 instructs to rate on limitation of 
function of affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).



Analysis

The veteran's representative has argued for separation of the 
veteran's right buttock and right shoulder disabilities and 
giving each compensable disability ratings under muscle codes 
(Diagnostic Codes 5317 and 5303, respectively) for underlying 
muscle damage.  See the February 2006 Informal Hearing 
Presentation; see also 38 C.F.R. § 4.73 (2005).  The Board 
will give initial consideration to each of these contentions.

Esteban considerations

The Board has given consideration to the representative's 
argument that the shrapnel fragment wound residuals of the 
buttocks and right shoulder should be separately rated.  See 
the February 2006 Informal Hearing Presentation.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2005).  
However, the anti-pyramiding provision contained in 38 C.F.R. 
§ 4.14 states that evaluation of the same disability under 
various diagnoses is to be avoided.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Diagnostic Codes pertaining to scars appear to support 
the proposition that scars in widely separated areas should 
be rated separately.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801 (Note 1), 7802 (Note 2).  Accordingly, the Board finds 
that separate disability ratings for the service-connected 
right buttock shell fragment wound and right upper arm shell 
fragment wound are warranted.  



Assignment of diagnostic code

The representative's second argument is that the shell 
fragment wound residuals should be rated under a muscle code 
rather than (or in addition to) the currently used scar code.

The August 2001 rating decision specifically denied the 
veteran's claim of entitlement to service connection for 
muscle damage secondary to service-connected shell fragment 
wounds.  The September 2004 SSOC similarly determined that 
the service-connected disability did not include muscle 
damage.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
  
The Board is not able to make determinations as to the nature 
and etiology of the veteran's disability absent a competent 
medical opinion which does so.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  Similarly, to the extent that the veteran's 
representative himself is attempting to provide medical 
evidence concerning the existence of muscular damage, it is 
now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Crucially, the September 2004 VA examiner did not identify 
any muscle damage.  [The representative's disagreement with 
the examination report has been dealt with in the Board's 
VCAA discussion above; as noted, the Board believes that a 
reasonable reading of the examination report leads to the 
conclusion that the examiner looked for any and all residuals 
of the shell fragment wounds but did not find muscle damage. 

Moreover, a  May 2001 VA examination (by the same examiner) 
found no evidence of muscle damage associated with the 
service-connected shell fragment wounds.  In addition, there 
is no other clinical evidence which suggests that muscle 
damage exists in either the buttock or right upper arm areas.  
Indeed, the report of a December 1983 VA examination (by a 
different examiner) indicated with respect to the back, 
"there is no evidence of any loss of muscle mass" and with 
respect to the right upper arm, "there is absolutely no loss 
of any muscle mass or evidence of any muscle weakness."  In 
a report dated in December 2002, M.D.C., M.D. described the 
veteran's injuries in detail; he did not identify and muscle 
damage.   

The veteran has testified that his private physician, M.S.R., 
indicated that he has muscle damage as a result of his 
service-connected disability.  See the veteran's hearing 
transcript, page 11.  However, the veteran's account of what 
a health care provider purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

The veteran has not produced recent treatment records from 
Dr. M.S.R., or any other health care provider, to support 
this contention.  The only record in the claims file from Dr. 
M.S.R. is dated in September 1982, which is not relevant to 
the current appeal.  The veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

Accordingly, rating the veteran under the codes for muscle 
injuries is not appropriate.  Instead, the Board finds that 
rating the veteran's service-connected disability under the 
skin codes is more appropriate, as the veteran evidences 
scars on the right buttock and upper arm.  Review of the scar 
codes shows that Diagnostic Code 7800 is inapplicable to the 
present appeal, as the veteran's scars are not on his head, 
face or neck.  Additionally, the veteran's scars are not 
deep, painful or unstable, and do not cover an area of 144 
square inches or greater, so Diagnostic Codes 7801-7804 are 
not applicable to the veteran's claim.  

The veteran's arguments concern functional loss due to his 
service-connected shell fragment wound residuals, which is 
contemplated in Diagnostic Code 7805.  Therefore, the Board 
will evaluate the veteran's service-connected shell fragment 
residuals under the catch-all scar code, or Diagnostic Code 
7805.
  
Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to shell fragment wounds 
to the right shoulder and right buttocks, the veteran has 
medical evidence of degenerative arthritis in the right 
shoulder and at L5/S1.  The Board's initial inquiry, 
therefore, is whether the two can be distinguished.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

In this case, the Board finds that medical evidence of record 
makes it clear that the degenerative arthritis is not due to 
the service-connected shell fragment wounds. Indeed, in 
September 2004 the VA examiner specifically opined that there 
was no such relationship: "The coincidental finding of 
degenerative arthritis is not related to the shell fragment 
wound."  

There is no competent medical evidence to the contrary.  The 
Board is aware of the December 2002 progress note from 
M.D.C., M.D.  Dr. M.D.C. stated that the veteran's arthritic 
changes "could be a result of the injuries described as 
military-related" [Emphasis in original].  However, Dr. 
M.D.C. opinion is clearly speculative, and as such it is not 
competent medical evidence.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  

The medical evidence, which is discussed below, adequately 
distinguishes between the symptomatology [or more 
specifically, lack of symptomatology] associated with the 
veteran's shell fragment wound residuals and the 
symptomatology associated with the veteran's degenerative 
arthritis.  Arthritic symptoms will not be included as part 
of the service-connected shell fragment wound residuals.

Schedular rating

Diagnostic Code 7805 instructs to rate the veteran's 
disability on limitation of the affected part.  In this case, 
the affected parts arguably are the right shoulder and the 
low back and/or right buttock. 

However, a review of the medical evidence of record indicates 
that there is no functional limitation due to the veteran's 
service-connected shell fragment wound residuals.  
Specifically, in August 2001 and September 2004, the VA 
examiner found that the veteran had full range of motion in 
the right shoulder, right upper arm, and right hip.  The 
veteran did not have pain during either examination, but 
merely indicated an ache in the areas with over-exertion 
during the September 2004 examination.  

Dr. M.D.C. made similar findings in December 2002: the 
veteran had full strength and range of motion in the right 
shoulder and full range of motion in the right hip.  Dr. 
M.D.C. found evidence of pain in the buttock, but he did not 
attribute such to the veteran's scar but instead his non 
service-connected arthritis.  

There is no other medical evidence of record relevant to the 
veteran's service-connected shell fragment residuals.  

The preponderance of the medical evidence indicates that 
there is no limitation of function as a result of the 
veteran's shell fragment wound scars.  It appears from both 
the private and VA reports that any pain experienced by the 
veteran is due to non service-connected arthritis.  
Accordingly, a compensable disability rating for service-
connected shell fragment residuals is not warranted.
 
The medical evidence indicates that the scars themselves 
appear to be superficial, well-healed and productive of no 
disability.

The Board finally notes that separating the shell fragment 
wound residuals of the right buttock and right upper arm does 
not alter the outcome of the veteran's increased rating 
claim.  There is still no evidence of functional limitation 
associated with the shell fragment residuals, regardless of 
whether it is considered one disability or two disabilities 
for rating purposes.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2002 SOC the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2005) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which were or are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's shell fragment wound residuals.  
There also is no evidence of hospitalization for the shell 
fragment wounds since service.  

With respect to marked interference with employment, the 
veteran is currently 60 years old and is unemployed.  There 
is no indication from the medical evidence of record, 
however, that his service-connected shell fragment wound 
residuals markedly interfered with his ability to work.  As 
noted above, the veteran's service-connected shell fragment 
residuals are asymptomatic at this time.  There is no 
evidence to the contrary.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased disability 
rating for her service-connected shell fragment residuals of 
the right buttock and right upper arm.  Despite arguments by 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a compensable disability rating for residuals 
of shell fragment wound to the right buttock is denied.

Entitlement to a compensable disability rating for residuals 
of shell fragment wound to the right upper arm is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


